RICE, C. J.
When a husband, in possession of personal chattels, dies intestate, and his widow remains in possession of them, her right to their possession until administration is granted on his estate, against every one but the rightful administrator, is maintainable “ upon a principle analogous to that which enables the finder of lost property to maintain trover for it against every one but the real owner.” — Brown v. Beason, 24 Ala. R. 467; Williams v. Crum, 27 Ala. R. 468.
But that principle has no application to the state of facts presented by the bill of exceptions now before us ; for it does not appear among those facts, that the “ Mrs. Eunchess,” from whom Crum hired the slave for:the year 1837, was the *448widow of the appellee’s intestate, nor that she was the person who first acquired or appropriated the possession of the slave rendered vacant by the death of the intestate. The charges assume it to be a conclusion of law from the facts stated by the witnesses, independent of any inference which the jury might have been authorized to draw from those facts, that the defendant was entitled to the verdict. They also assume, that the defendant was entitled to the verdict without proof that the Mrs. Funchess mentioned in the testimony was the widow of appellee’s intestate, or that she was the first person who appropriated the possession of the slave rendered vacant by the death of the intestate ; and if they had been given, they would have authorized the jury to find for him, although they might not have believed that any such fact or facts existed. In these respects, these charges as asked were objectionable. There was, therefore, no error in refusing them ; and the judgment of the court below is affirmed.